Citation Nr: 0531605	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  99-01 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for hypertensive 
vascular disease (essential hypertension).

2.  Entitlement to service connection for organic heart 
disease.

3.  Entitlement to service connection for chronic headaches, 
to include as secondary to cardiovascular disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran and his mother


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from December 1978 to 
November 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision by the Huntington, 
West Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's claims of 
entitlement to service connection for essential hypertension, 
organic heart disease, and denied service connection chronic 
headaches on both a direct basis and as secondary to 
cardiovascular disease.  The case was remanded by the Board 
to the RO for further evidentiary and procedural development 
in October 1999 and September 2003.  Following these 
developments, the RO confirmed the denials of service 
connection for hypertension, heart disease, and chronic 
headaches in a June 2005 rating decision.  The case was 
returned to the Board in September 2005 and the veteran now 
continues his appeal.


FINDINGS OF FACT

1.  Hypertension did not have its onset during the veteran's 
period of active military duty.

2.  Organic heart disease did not have its onset during the 
veteran's period of active military duty.

3.  A chronic disability manifested by recurrent migraine-
type headaches had its onset during the veteran's period of 
active military duty.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred, nor is it presumed to have 
been incurred in active service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2005).

2.  Organic heart disease was not incurred, nor is it 
presumed to have been incurred in active service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303, 3.307, 
3.309 (2005).

3.  An acute myocardial infarction, cardiac arrest, or 
cerebrovascular accident did not occur during any period of 
active duty for training or inactive duty for training.  
38 U.S.C.A. §§ 101(24), 106(d) (West 2002).

4.  A chronic disability manifested by recurrent, migraine-
type headaches was incurred in active service.  
38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West 2002), requires VA to assist 
a claimant in developing all facts pertinent to a claim for 
VA benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005)).

The Board notes that the RO has provided the veteran with 
express notice of the provisions of the VCAA in 
correspondence dated in March 2005, in which it provided the 
veteran with an explanation of how VA would assist him in 
obtaining necessary information and evidence.  The veteran 
has been made aware of the information and evidence necessary 
to substantiate his claims and has been provided 
opportunities to submit such evidence.  A review of the 
claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service medical records from his period of active duty 
and from active duty for training (ACDUTRA) with the Army 
Reserve have been obtained and associated with his claims 
file, along with private and VA medical records for the 
period from 1989 to 2005, and medical records considered by 
the Social Security Administration (SSA) pursuant to his 
successful claim for SSA disability benefits.  He has also 
been provided with VA examinations which address the claims 
on appeal.  Finally, he has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The veteran has been notified of the evidence and 
information necessary to substantiate his claims, and he has 
been notified of VA's efforts to assist him. (See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).)  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating the claims.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.


Laws and Regulations - service connection:

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303.  As a general matter, service connection for a 
disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992). 

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2005).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2005)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation of headaches or any 
abnormality of heart action in service will permit service 
connection for migraines or cardiovascular disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic, or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2005).  Service connection 
may be granted for any disease diagnosed after discharge from 
active duty when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).  Service connection 
may also be granted for disability which is proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2005).



Entitlement to service connection for 
hypertensive vascular disease (essential hypertension).

The veteran's service medical records show normal blood 
pressure readings on entrance examination in December 1978 
and throughout his entire period of military service.  Normal 
blood pressure readings were also shown on separation 
examination in October 1984.  Thereafter, the post-service 
medical records show no diagnosis of hypertension until 1998.  
No objective association is presented in the medical evidence 
that links his current diagnosis of hypertension with his 
period of military service.  The veteran himself has 
acknowledged during his hearing before the Board in July 1999 
that he did not have sustained elevated blood pressure 
reading during active duty.  The post-service medical records 
do not show onset of a chronic hypertensive condition to a 
compensably disabling degree within one year following his 
discharge from active duty in November 1984, such that 
service connection for hypertension could be allowed on a 
presumptive basis.  In view of the foregoing discussion, the 
Board concludes that the evidence does not support the 
veteran's claim of entitlement to VA compensation for 
hypertension.  His claim in this regard must therefore be 
denied.

Entitlement to service connection for organic heart disease.

The veteran's service medical records show normal findings on 
examination of his cardiovascular system during entrance 
examination in December 1978, throughout active service, and 
on separation examination in October 1984.  X-ray studies of 
his chest during service revealed no abnormalities.  Post-
service medical records show that the veteran had elevated 
cholesterol in 1993.  However, the records do not show a 
diagnosis of chronic organic heart disease until March 1998, 
when he was diagnosed with coronary artery disease.  Medical 
records from a period of inactive duty for training in March 
1998 show that the veteran complained of chest pain and left 
arm numbness while walking.  He was immediately admitted for 
hospitalization, during which enzyme tests and 
electrocardiographic studies were conducted that revealed no 
acute myocardial infarction, cardiac arrest, or 
cerebrovascular accident.  Subsequent medical records show 
that the veteran continued to have health problems related to 
coronary artery disease, and that he had undergone a 
quadruple coronary artery bypass grafting procedure.  

The veteran testified before the Board in July 1999 that he 
believed his cardiovascular disease had its onset during his 
period active duty because he noted that his capacity and 
endurance to perform physical exercise underwent an 
inexplicable decline during the course of his military 
service.

In an opinion dated in August 1999, a VA physician who was 
director of the cardiac catheterization laboratory stated 
that the veteran's heart condition with arterial blockage 
started approximately 10 years prior to his first treatment 
for cardiovascular disease in 1998.  

The Board has considered the pertinent evidence but finds no 
basis to allow the veteran's claim for VA compensation for 
organic heart disease.  His cardiovascular system was shown 
to have been clinically normal during all tests conducted 
during active duty.  A chronic organic heat disease that was 
disabling to a compensable degree was not objectively 
demonstrated to have had its onset within one year following 
the veteran's separation from service in November 1984, such 
that service connection for cardiovascular disease could be 
allowed on a presumptive basis.  The earliest diagnosis of 
cardiovascular disease was presented in the medical evidence 
in 1998, with an opinion stating that it was likely present 
as early as approximately 10 years earlier, or on 1988.  This 
still places the time of onset of the disabling organic heart 
disease four years beyond the veteran's period of active 
duty.  The evidence also does not support an allowance of 
service connection on the basis of an acute myocardial 
infarction, cardiac arrest, or cerebrovascular accident 
occurring during a period of inactive duty for training, 
pursuant to 38 U.S.C.A. §§ 101(24), 106(d), 1131, as the 
March 1998 medical records clearly establish that none of 
these conditions were found to have existed at the time the 
veteran was hospitalized following complaints of chest pain 
and left arm numbness during inactive duty for training.

To the extent that the veteran asserts on the basis of his 
own knowledge of medicine and his medical history that his 
cardiovascular disease had its onset during active duty, 
because the veteran does not have the requisite formal 
training and accreditation to make medical diagnoses and 
present commentary and opinion on matters of medical etiology 
and causation his statements in this regard are not entitled 
to any probative weight.  See Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

In view of the foregoing discussion, the Board finds that 
there is no objective basis to link the veteran's current 
heart disease with service.  His claim of entitlement to 
service connection for organic heart disease is therefore 
denied.

Entitlement to service connection for chronic headaches, 
to include as secondary to cardiovascular disease.

The veteran and his mother testified before the Board in July 
1999 that he did not have a history of recurring headaches 
prior to his enlistment into military service in December 
1978.  His mother and father have also presented written 
statements attesting to this factual assertion.

On entrance examination in December 1978, the veteran was 
neurologically normal and denied having any history of 
chronic headaches.  Thereafter, beginning in June 1981, the 
veteran was treated on several occasions throughout his 
period of military service for complaints of severe, 
recurring headaches that primarily affected his left side and 
were diagnosed as being possibly representative of migraines, 
vascular headaches, or tension headaches.  

Post-service medical records reflect that the veteran 
continued to have ongoing treatment for recurring headaches 
all the way to the present time.  On examination by VA in 
February 2004, the examining physician reviewed the veteran's 
medical history and stated that it was clear from these 
records that the veteran had left-sided migraine-type 
headache attacks prior to November 1983 and that he continued 
to experience these headaches ever since then.

The Board finds that the medical evidence supports the 
veteran's claim for VA compensation for chronic migraine-type 
headaches as being directly related to his period of active 
duty.  Although the diagnoses presented in service were not 
definitive as to whether or not the headaches were migraine 
or tension-related, there is sufficient continuity of 
symptomatology demonstrated by his ongoing treatment for 
recurring headaches following his separation from service to 
link his current diagnosis of migraines with the headaches 
shown in his service medical records.  Therefore, resolving 
all doubt in the veteran's favor, the Board concludes that a 
grant of service connection for migraine headaches is 
warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for hypertensive vascular disease 
(essential hypertension) is denied.

Service connection for organic heart disease is denied.

Service connection for chronic migraine-type headaches is 
granted.



____________________________________________
RENEE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


